DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, the limitation “the cavity” should be “the at least one cavity” and “the fuel supply passage” should be “the at least one fuel supply passage”.
Claim 3 is objected to because of the following informalities:  the limitation “to block fuel supplied by the fuel supply passage from entering the cavity” should be “to block the fuel supply by the at least one fuel supply passage from entering the at least one cavity”. 
Claim 4 is objected to because the limitation “the cavity” should be “the at least one cavity”.
Claim 6 is objected to because the pronoun “it” should be replaced with the proper noun to which it refers. Claims 13-14 contain the same defect.
Claim 7 is objected to because the pronoun “they” should be replaced with the proper noun to which it refers. 
Claim 8, the limitation “the cavity” should be “the at least one cavity”. Claims 10-11 contains the same defect.
Claim 9, the limitation “the cavity” should be “the at least one cavity” and “the fuel supply passage” should be “the at least one fuel supply passage”. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a pilot fuel supply passage and a main fuel supply passage” renders the claim indefinite because its unclear whether this is part of the “at least one fuel supply passage” previously claimed or not. Claim 6 contains the same defect. 
Regarding claim 8, the limitation “the fuel supply passages” and “the part of the body that defines the fuel feed arm” renders the claims indefinite because its unclear whether the fuel supply passages refers to the at least one fuel supply passage, the pilot fuel passage, the main fuel passage or something else and “the part of the body that defines the fuel feed arm” lacks antecedent basis and it is unclear whether this is referring to the body of the fuel injector previously claimed or not. 

Regarding claim 14, the limitation “a pilot fuel supply passage” and “a main fuel supply passage” render the claim indefinite because its unclear whether this is a part of the “at least one fuel supply passage” previously claimed or not. The limitation “pilot fuel” and “main fuel” renders the claim indefinite because its unclear whether this is the fuel previously claimed or not. 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. US 2010/0269506 in view of Ott et al. US 2016/0003380.

    PNG
    media_image1.png
    999
    751
    media_image1.png
    Greyscale

Regarding claim 1, Nonaka discloses a fuel injector comprising: a plurality of air swirler passages, 39, 38, 27, 24; at least one fuel supply passage F1, F2 arranged to supply fuel into at least one of the air swirler passages; and at least one cavity, labeled above, separating an exterior of the fuel supply passage, labeled exterior, from a body of the fuel injector, labeled body. Nonaka does not disclose the cavity is at least partially filled with a thermally insulating material. 
See paras. [0038] & [0039].
It would have been obvious to provide a thermal insulating material in the cavity surrounding the fuel supply passages of Nonaka, as taught by Ott, in order to provide a means to prevent coking of the fuel. Id. 
Regarding claim 2, Nonaka, in view of Ott, discloses a thermally insulating material including argon that has a lower thermal conductivity than air. See para. [0038]. 
Regarding claim 5, Nonaka discloses a pilot fuel supply passage and a main fuel supply passage, wherein neither of the pilot fuel supply passage and the main fuel supply passage surrounds the other. Referring to fig. 3, the pilot fuel passage F1 does not surround the main fuel supply passage F2 within the stem 16 and vice versa.
Regarding claim 6, Nonaka discloses a fuel feed arm 16 having a pilot fuel supply passage F1 and a main fuel supply passage F2 extending axially through the stem. 
Regarding claim 7, Nonaka discloses the pilot fuel supply passage and the main fuel supply passage are eccentric to each other as they extend through the fuel feed arm. Referring to fig. 3, the passages F1 and F2 are side by side, i.e. eccentric to each other through the stem 16 since neither of the passages are centrally placed. 

    PNG
    media_image2.png
    564
    685
    media_image2.png
    Greyscale

Regarding claim 8, Nonaka discloses the cavity is radially outward of the fuel supply passages and radially inward of the part of the body that defines the fuel feed arm. Referring to the annotated fig. above, the cavity is between the body and the fuel passage in the frame of reference drawn above. 

    PNG
    media_image3.png
    967
    829
    media_image3.png
    Greyscale

Regarding claim 9, Nonaka discloses the a fuel injector head having a coaxial arrangement of an inner air swirler passage 3 and an outer air swirler passage 4, wherein the cavity is radially inward of the fuel supply passage and radially outward of the part of the body that defines the inner air swirler passage. A portion of the cavity is radially inward of the fuel passages F1, F2 within the stem but radially outward of the inner swirler sets.

    PNG
    media_image4.png
    969
    1009
    media_image4.png
    Greyscale

Regarding claim 10, Nonaka discloses the cavity, at least a portion thereof, is unsealed to the environment.
Regarding claim 11, Nonaka, in view of Ott discloses the body of the fuel injector comprises at least one access hole for allowing the thermally insulating material to be injected into the at least one cavity from the exterior of the fuel injector. See Ott element 86; para. [0041]. 
Regarding claim 13, Nonaka discloses the fuel injector is a lean burn fuel injector. See para. [0028] for example. 
Regarding claim 14, Nonaka discloses a fuel feed arm 16 and a fuel injector head, the portion comprising the injectors 3, 4, the fuel feed arm having a pilot fuel supply passage F1 and a main fuel supply passage F2 extending through it, the fuel injector head having a coaxial arrangement of an inner pilot injector 3 and an outer main the fuel is injected into the inner air passage, the outer main fuel injector comprising, in order radially outwardly, a coaxial arrangement of a main inner air swirler passage 38 and a main outer air swirler passage 39, the main fuel supply passage being arranged to supply main fuel into at least one of the main inner air swirler passage and the main outer air swirler passage, the fuel is supplied in the main inner air swirler passage. Where the pilot and the main fuel supply are interpreted as air blast since the air atomizes in part the fuel being injected into the main and pilot fuel passages. 

Claim 1, 3, 5-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al. US 2010/0269506 in view of Williams US 2009/0211256.
Regarding claim 1, referring to claim 1 rejected over Nonaka, in view of Ott above, Nonaka discloses a fuel injector comprising: a plurality of air swirler passages, 39, 38, 27, 24; at least one fuel supply passage F1, F2 arranged to supply fuel into at least one of the air swirler passages; and at least one cavity, labeled above, separating an exterior of the fuel supply passage, labeled exterior, from a body of the fuel injector, labeled body. Nonaka does not disclose the cavity is at least partially filled with a thermally insulating material. 
see para. [0031], in order to protect the fuel from heat of the combustion chamber. 
It would have been obvious to an ordinary skilled worker to provide an insulating material in the cavity of Nonaka, as taught by Williams, in order to protect the fuel against combustion heat. Id. 
Regarding claim 3, Nonaka, in view of Williams, discloses the thermally insulating material is arranged to block fuel supplied by the fuel supply passage from entering the cavity. In the fuel nozzle of Williams, the thermally insulating material is formed around the fuel paths to form a boundary therewith. See for example fig. 4. 
Regarding claim 5, Nonaka discloses a pilot fuel supply passage and a main fuel supply passage, wherein neither of the pilot fuel supply passage and the main fuel supply passage surrounds the other. Referring to fig. 3, the pilot fuel passage F1 does not surround the main fuel supply passage F2 within the stem 16 and vice versa.
Regarding claim 6, Nonaka discloses a fuel feed arm 16 having a pilot fuel supply passage F1 and a main fuel supply passage F2 extending axially through the stem. 
Regarding claim 7, Nonaka discloses the pilot fuel supply passage and the main fuel supply passage are eccentric to each other as they extend through the fuel feed arm. Referring to fig. 3, the passages F1 and F2 are side by side, i.e. eccentric to each other through the stem 16 since neither of the passages are centrally placed. 

    PNG
    media_image2.png
    564
    685
    media_image2.png
    Greyscale

Regarding claim 8, Nonaka discloses the cavity is radially outward of the fuel supply passages and radially inward of the part of the body that defines the fuel feed arm. Referring to the annotated fig. above, the cavity is between the body and the fuel passage in the frame of reference drawn above. 

    PNG
    media_image3.png
    967
    829
    media_image3.png
    Greyscale

Regarding claim 9, Nonaka discloses the a fuel injector head having a coaxial arrangement of an inner air swirler passage 3 and an outer air swirler passage 4, wherein the cavity is radially inward of the fuel supply passage and radially outward of the part of the body that defines the inner air swirler passage. A portion of the cavity is radially inward of the fuel passages F1, F2 within the stem but radially outward of the inner swirler sets.

    PNG
    media_image4.png
    969
    1009
    media_image4.png
    Greyscale

Regarding claim 10, Nonaka discloses the cavity, at least a portion thereof, is unsealed to the environment.
Regarding claim 13, Nonaka discloses the fuel injector is a lean burn fuel injector. See para. [0028] for example. 
Regarding claim 14, Nonaka discloses a fuel feed arm 16 and a fuel injector head, the portion comprising the injectors 3, 4, the fuel feed arm having a pilot fuel supply passage F1 and a main fuel supply passage F2 extending through it, the fuel injector head having a coaxial arrangement of an inner pilot injector 3 and an outer main fuel injector 4, the outer main fuel injector being arranged coaxially radially outwardly of the inner pilot fuel injector, the inner pilot fuel injector in order radially outwardly, a coaxial arrangement of a pilot inner air swirler passage 24 and a pilot outer air swirler passage 27, the pilot fuel supply passage being arranged to supply pilot fuel into at the fuel is injected into the inner air passage, the outer main fuel injector comprising, in order radially outwardly, a coaxial arrangement of a main inner air swirler passage 38 and a main outer air swirler passage 39, the main fuel supply passage being arranged to supply main fuel into at least one of the main inner air swirler passage and the main outer air swirler passage, the fuel is supplied in the main inner air swirler passage. Where the pilot and the main fuel supply are interpreted as air blast since the air atomizes in part the fuel being injected into the main and pilot fuel passages. 

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka, in view of Ott OR Williams as applied to claim 1 above, and further in view of Epstein US 2013/0186059.
Regarding claims 2 and 12, Nonaka, in view of Ott OR Williams discloses all elements but does not specifically identify the insulation material as an aerogel or specifically stating that the insulation material has a thermal conductivity lower relative to that of air. 
Epstein teaches that aerogel is a low thermal conducitivity material and suitable for use insulating fuels, including that of cryogenic fuels. See para. [0045]. Aerogel is a suitable insulator for aero applications, see para. [0050], and is lightweight while minimizing heat flow, see para. [0057]. 
It would have been obvious to an ordinary skilled worker to substitute the insulation in the apparatus of Nonaka, in view of Ott, OR, Nonaka, in view of Williams, Id. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka, in view of Ott OR Williams as applied to claim 1 above, and further in view of Cadman et al. US 2017/0122212.
	Regarding claim 4, Nonaka, in view of Ott, OR Nonaka, in view of Williams, discloses all elements except that the thermally insulating material fills an opening where the cavity opens to the environment.

    PNG
    media_image5.png
    539
    774
    media_image5.png
    Greyscale

	Cadman discloses that a space in the front of the fuel nozzle head forming a cavity in the outer wall 110 that is open to the environment. The cavity is filled with an insulator 118 to extend the path of thermal energy to flow and to prevent fuel ingestion within the cavity 112. See para. [0038].
Id. 
	
Claim 1, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock US 2012/0260663 in view of Williams OR Ott.

    PNG
    media_image6.png
    654
    610
    media_image6.png
    Greyscale

Regarding claim 1, Pidcock discloses a fuel injector, see fig. 5a, comprising: a plurality of air swirler passages, see annotated figure above, elements 1-4; at least one fuel supply passage 42, 40 arranged to supply fuel into at least one of the air swirler labeled above, separating an exterior of the fuel supply passage, labeled exterior, from a body of the fuel injector, the wall of the stem in which the cavity is formed. Pidcock does not disclose the cavity is at least partially filled with a thermally insulating material. 
Williams teaches an insulating material 24 in the claimed location, see para. [0031], in order to protect the fuel from heat of the combustion chamber. 
It would have been obvious to an ordinary skilled worker to provide an insulating material in the cavity of Nonaka, as taught by Williams, in order to protect the fuel against combustion heat. Id. 
Ott teaches the use of a thermally insulating material 61 and inert gas to thermally isolate the flow of fuel 62 to prevent coking. See paras. [0038] & [0039].
It would have been obvious to provide a thermal insulating material in the cavity surrounding the fuel supply passages of Nonaka, as taught by Ott, in order to provide a means to prevent coking of the fuel. Id. 
It is noted that both Williams and Ott show that the hollow cavity of the stem is filled with an insulator material. 
Regarding claim 14, Pidcock further discloses a fuel feed arm, the stem in which the passages 40, 42 are formed, and a fuel injector head, the portion in which the swirlers are formed, the fuel injector head having a coaxial arrangement of an inner pilot air blast fuel injector, see para. [0019], and an outer main airblast fuel injector, see para. [0025], the outer main air blast fuel injector being arranged coaxially radially outwardly of the inner pilot air blast fuel injector, the main is comprised of 3, 4 and the pilot is comprised of 1, 2, the inner pilot air blast fuel injector comprising in order radially 
	Regarding claim 15, Pidcock discloses a first splitter member being arranged radially between the main inner air swirler passage and the pilot outer air swirler passage, the first splitter member having a frustoconical divergent downstream portion, see splitter 1, a second splitter member being arranged radially within and radially spaced from the first splitter member, the second splitter having a frustoconical convergent portion, a downstream end of the second splitter member being arranged upstream of the downstream end of the first splitter member, see splitter 2. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pidcock, in view of Ott OR Williams as applied to claim 1 above, and further in view of Adams et al. US 2012/0291449.
	Regarding claim 16, Pidcock, discloses an engine core comprising combustion equipment 216, a turbine 218, 220, 222, a compressor 212, 214, and a core shaft connecting the turbine to the compressor, 214 and 218 are connected by a shaft, 220 and 212 are connected by a shaft, a fan 232 located upstream of the engine core, the 
Adams teaches that a three spool engine configuration is an alternative variation to a two spool geared turbofan engine. See para. [0023]. Adams teaches a gearbox that reduces the speed of the fan. See para. [0025]. 
It would have been obvious to an ordinary skilled worker to substitute the three spool configuration of the turbofan of Pidcock, in view of Willaims or Ott, with the two spool geared turbofan, as taught by Adams, since Adams teaches the two configurations are known variants of each other. See para. [0023]. 
Regarding claim 17, Pidcock, in view of Ott OR Williams, AND Adams, discloses the turbine is a first turbine, the compressor is a first compressor and the core shaft is a first core shaft, the engine core further comprises a second turbine, a second compressor and a second core shaft connecting the second turbine to the second compressor; and the second turbine, the second compressor and the second core shaft are arranged to rotate at a higher rotational speed than the first core shaft. Adams discloses a dual spool configuration comprising a low pressure compressor and turbine and a high pressure compressor and turbine each connected by a shaft where the low spool and the high spool have different spool speeds and therefore one of the spools rotates faster than the other. The Examiner notes that the convention in the prior art is for the low spool to have a greater speed range than that of the high spool and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner notes the cited art attached herein. The prior art is aware of insulating cavities in fuel injectors where the insulating cavity can be filled with air, fuel, coked fuel, or other insulating materials. See Czachor et al. US 6,457,316. 
Thomson further teaches a fuel injector head that comprises additional passages that are used to formed heat shield pockets that are filled with air, vacuum, noble gases or other suitable insulation materials to reduce coking. See Thomson et al. US 2009/0140073.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD L SUNG/Primary Examiner, Art Unit 3741